PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,953,251
Issue Date: March 23, 2021
Application No. 16/660,697
Filed:  October 22, 2019
Attorney Docket No.  102775.0003
:
:
:                        NOTICE     
:
:



This is a corrected notice regarding your request for acceptance of a fee deficiency submission under 37 CFR 1.29 filed March 5, 2021.  

Your fee deficiency submission under 37 CFR 1.29 is hereby accepted.  

The petition is GRANTED.

This application is no longer entitled to micro entity status.  Accordingly, all future fees paid in this application must be paid at the small entity rate.  

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries related to this decision should be directed to the Kimberly Inabinet at (571) 272-4618. 



/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Herbert R. Schulze
	Holland & Hart, LLP
	5441 Kietzke Lane, Second Floor
	Reno, NV  89511